Title: John Quincy Adams to Abigail Adams, 22 February 1798
From: Adams, John Quincy
To: Adams, Abigail


        
          My dear Mother.
          Berlin 22 February 1798.
        
        By your letter to my brother dated 3. January which he has just received I find that at the time when it was written you had received from us no advices later than the 16th: of September, a circumstance equally surprizing and mortifying to me. After that date I wrote on the 19th: and 21st: of September to my father and on the 4th: of October addressed to him some observations upon an important event then recent. To you I wrote on the 7th of October. And to the Secretary of State on the 25th: of September, from London and on the 31st: of October from Hamburg— Almost all these were long, very long Letters, and upon topics extremely interesting to our Country.

The Letter of 21. September & the observations of 4. October most peculiarly so. And I had flattered myself that all of them had reached their destination before the commencement of the new year.— Though I find myself disappointed in this hope, I am still desirous to hear they did arrive, though late.— After my arrival here indeed, for the first six weeks my correspondence was almost wholly suspended by the unfortunate circumstances which I have related to you in former letters. Since the middle of December it has been resumed with its usual activity as I hope you will in due time see by my letters of 15. 16 & 28. December 3. 15. 19. 30. and 31. January and 5. 8. 17 of this month, all sent, and now on their way to you, to my father or to the Secretary of State.
        I have some curiosity to see Mr: Monroe’s book, and also that of Fauchet. These men were very confidential from the beginning, as appears by Fauchet’s intercepted Letter.— Monroe was one of Fauchet’s virtuous Republicans, who even before he went to France betrayed to him as many secrets as he could— Fauchet expressly designates him as “a patriot of whom he delights to entertain an idea worthy of that IMPOSING title.[”] An imposing title indeed, if conduct is the proper test of patriotism.— I hope however that some notice will be taken of these books, which I dare say will furnish materials for the refutation of their authors.— I think there has not been that advantage taken of Randolph’s pamphlet, which it was susceptible of, in this respect.— Porcupine’s observations as far as they went were very well— But Porcupine is professedly an Englishman, and our own friends of the Government should not have left the exposure of Randolph & his party, altogether to him. I have in a former letter to my father mentioned one observation that occurred to me as particularly striking, and which is not noticed by Porcupine.— It is that the falsehood of Fauchet’s certificate to Randolph with regard to the essential point upon which Randolph’s guilt depends, is completely demonstrated by the internal evidence of a passage in the intercepted Letter.— This fact appears to me of some consequence; for if it appears beyond a contradiction that Fauchet solemnly certified a falsehood, for the purpose of washing Randolph white, what credit can be given to any thing that he may afterwards publish, to sully the fair splendor of Washington’s fame. If I were in America, with my books at hand and a little leisure at my command these things should be properly unfolded to the public notice
        I have seen the other pamphlet to which you allude. The

solicitude to escape from a charge of speculation has compelled a reluctant disclosure of a different sort of error. It might be unnecessary. But we must remark the extreme industry with which Monroe laboured to foster and preserve a suspicion of malversation, which at the same time he dared not avow.— His correspondence upon this subject amounts to this “I do not believe you guilty, but I wish the world to think you so. I cannot accuse you, but I will not disculpate you.” He used his benefactor the late President no better.— For he fed and boarded Tom Paine, to abuse him in the most false and scurrilous manner, and made Tom at the same time certify, that he had checked his malicious effusions.— Monroe justly says that speculation in our funds would have been criminal in a Secretary of the Treasury, but he does not tell us what he thinks of An American Minister in France, speculating in Assignats and confiscated property. Of the policy or morality of this he could not properly decide; no man is a judge in his own cause.
        I shall be well pleased if Mr: Malcom should conclude to come and take my brother’s place, though I shall never have the vacancy which his leaving me will occasion, entirely supplied: I am not in future to expect a brother in my assistant, and happy shall I be to meet with the qualities of industry, fidelity, and prudence which so strongly distinguish him.— It will be proper that this Gentleman, or any other to whom it may be agreeable, and whom you shall think well qualified to join me, should understand perfectly the terms. The allowance to me for a Secretary is 1350 Dollars per annum, which I shall pay to the Gentleman, commencing from the time when he joins me, and to finish either when he shall leave me or at the time when I shall receive my recall. But I must not be understood to charge myself with any of his expences, of what kind soever, either for his voyage in coming or returning, or during his continuance with me.— It is probable from the situation of my family that it will be neither convenient to us, nor agreeable to him to live in the house with us.— All these things must be known and understood by any person who will undertake to come to me— The conditions are perhaps not such as can agree with the views and prospects of any young man, properly qualified for such a place— But I can offer no others, and at the same time it must be known that my continuance in Europe may be short, and must be very precarious.— The advantages of such a situation consist, in the introduction which it gives to the knowledge of public affairs, and in the opportunity of seeing the world, and becoming acquainted with

distinguished European characters.— It affords likewise an opportunity of acquiring the habit of speaking and writing the french language, a requisite almost essential to a diplomatic man in every part of Europe except England, and the want of which has been often severely felt by the American Ministers abroad.
        My wife is yet unable from the state of her health to answer your very kind letter to her, for which she is very grateful. As soon as she recovers strength she will take the earliest opportunity to assure you of her affection and duty, herself.— Since her first illness she had been remarkably well untill the last ten days. I hope soon to inform you that she is perfectly recovered.— She has been introduced at Court, and to the Princesses connected with the royal family, by whom she has been noticed with great kindness.
        Whitcomb has given me notice that he shall leave me, in the course of the next Summer— He says his affairs require his return to America, but I am not altogether sure that he means to go there.— I shall miss him very much, for in four years rolling about the world, he has acquired the essential qualities of service, of which he was ignorant enough when he entered my service.— He is honest too, and has upon the whole been very orderly and well-behaved while with me— Such a man, it is not easy to replace. I suspect he will have leisure to regret his quitting me, but he must fulfill his destiny.
        I give you no news. The world is all on tiptoe to see the issue of the great expedition which the great nation are preparing against England. It is not to be wished I believe by any body, that they may succeed, but I cannot confidently say, that it is not to be apprehended.— Force and persuasion combined are the most powerful of all engines that operate upon human affairs— They established the Empire of Mahomet—they swelled to immensity the Power of the Roman Church— Glory and Plunder are pungent stimulatives, wealth and ease, are dull and heavy, and therefore against such impetuous attacks, in a great measure defenceless.— The approach of danger may call forth extraordinary exertions, and the household Gods inspire some enthusiasm for their defence. But the period is extremely critical, and perhaps time and chance only will determine the Event.
        I am your ever affectionate Son
        
          John Q. Adams.
        
      